 In the Matter of CHARLES R. ARMSTRONG AND A. PARKERTERRYBERRY,D/B/A H. R. TERRYBERRY COMPANYandINTERNATIONALJEWELRYWORKERS UNION, AFL, LOCAL No. 3 -CaseNo. 7-CA--n.-Decided February13, 1950DECISIONANDORDEROn November 17, 1949, Trial Examiner Joseph L. Hektoen issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices in violation of Section 8 (a) (1) and (5) of the Act,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.2The Board has considered the In-termediate Report, the Respondent's exceptions and brief, and theentire record in this case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.3ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National Labor1Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this proceeding to a three-member panel[Chairman Herzog andMembers Reynolds and Murdock].2In substantial agreement with the finding of the Trial Examiner,to which no exceptionwas taken,we find that all production and maintenance employees of the Respondent at itsGrand Rapids,Michigan,plant, excluding office and clerical employees,and supervisors asdefined in the Act, constitute an appropriate unit for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act. .2By affirming the Trial Examiner's finding that the Respondent has, since on and afterFebruary 27, 1948, refused to bargain collectively with the Union,we do not imply that theRespondent's conduct prior to that date was not in violationof the Act.However, we findit unnecessary to pass upon the question of when the violation first occurred.88 NLRB No. 133.642C H. R. TERRYBERRY COMPANY643Relations Board hereby orders that the Respondent, Charles R. Arm-strong and A. Parker Terryberry, d/b/a H. R. Terryberry Company,Grand Rapids, Michigan, its partners, agents, successors, and assigns,shall :1.Cease and desist from :(a)Refusing to bargain collectively with International JewelryWorkers Union, AFL, Local No. 3, as the exclusive representative ofall production and maintenance employees at the Respondent's GrandRapids, Michigan, plant, excluding office and clerical employees, andsupervisors as defined in the Act;(b) In any other manner interfering with the efforts of Interna-tional Jewelry Workers Union, AFL, Local No. 3, to negotiate foror to represent the employees in the aforesaid bargainingunit, astheir exclusive bargaining agent.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Upon request, bargain collectively with International JewelryWorkers Union, AFL, Local No. 3, as the exclusive representativeof its employees in the aforesaid appropriate unit, with respect togrievances, labor disputes, wages, rates of pay, hours of employment,or other terms or conditions of employment, and, if an understandingis reached, embody it in a signedagreement;(b)Post at its Grand Rapids, Michigan, plant, copies of the noticeattached hereto and marked Appendix A 4 Copies of said notice,to be furnished by the Regional Director for the Seventh Region,shall, after being duly executed by the Respondent's representative,be posted by the Respondent immediately upon receipt thereof, andbe maintained by it for a period of sixty (60) consecutive days there-after, in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered, defaced, orcovered by any other material;(c)Notify the Regional Director for the Seventh Region (Detroit,Michigan), in writing, within twenty (20) days from the date of thereceipt of this Order what steps the Respondent has-taken to complyherewith.i In the event thisOrder is enforced by decreeof a Circuit Court ofAppeals, there shallbe insertedin the notice before the words, "A DECISION AND ORDER," the words, "ADECREEOF THE UNITED STATES COURT OF APPEALS ENFORCING."882191-51-42 644DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that :-WE WILL NOT engage in any acts in any manner interfering withthe efforts Of INTERNATIONAL JEWELRY WORKERS UNION, AFL,LOCAL No. 3 or any other labor organization, to negotiate for orrepresent our employees in the bargaining unit described below.WE WILL BARGAIN collectively upon request with the above-named union as the exclusive representative of all of our em-ployees in the bargaining unit described below, with respect torates of pay, wages, hours of employment, or other conditions ofemployment, and if an understanding be reached, embody it ina signed agreement. The bargaining unit is:All production and maintenance employees, excluding officeand clerical employees and supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recom-mend such action.CHARLES R. ARMSTRONG AND A. PARKER TERRYBERRY,D/B/A H. R. TERRYBERRY COMPANYEmployer.By -------------------------------------------------------(Representative)(Title)Dated --------------------.This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. George A. Sweeney,for the General Counsel.Mr. John W. Cummiskey(McCobb,Heaney and Dunn),of Grand Rapids, Mich.,for the Respondent. .STATEMENT OF THE CASEUpon an amended charge filed on August 16, 1948,3 by International JewelryWorkers Union, AFL, Local No. 3, herein called the Union, the General Counselof the National Labor Relations Board, herein called respectively the GeneralCounsel2and the Board, by the Regional Director for the Seventh Region(Detroit,Michigan),issued his complaint dated August 10, 1949, against Charles R. Arm-strong and A. Parker Terryberry, d/b/a H. R. Terryberry Company, hereinIThe original charge was filed on January 12, 1948.'This term includes the General Counsel's representative at the hearing. H. R. TERRYBERRY COMPANY645called the Respondent, alleging that the Respondent had engaged in and wasengaging in unfair labor practices affecting commerce, within the meaning ofSection 8 (a) (1) and (5) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, as amended, 61 Stat. 136, herein called the Act.Copies of the complaint and charges, accompanied by notice of hearing, wereduly served upon the Respondent and the Union.With respect to the unfair labor practices the complaint alleged in substancethat the Respondent : (1) from on or about February 27, 1948, and at, all timesthereafter, failed and refused to bargain collectively with the Union as theexclusive representative of its employees in an appropriate unit; and (2) therebyinterfered with, restrained, and coerced its employees in the exercise of rightsguaranteed in Section 7 of the Act.The Respondent thereafter filed an answer admitting the allegations of thecomplaint respecting the nature of its business, denying the commission of anyunfair labor practices, and setting up certain affirmative defenses which arehereinafter considered.Pursuant to notice, a hearing was held on August 30 and 31, 1949, at GrandRapids, Michigan, before the undersigned, Josef L. Hektoen, the Trial Examinerduly designated by the Chief Trial Examiner. The General Counsel and theRespondent were represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing upon the issues,was afforded all parties.At the close of the hearing, the General Counsel and counsel for the Respond-ent made brief statements of position on the record.A brief has been receivedfrom counsel for the Respondent.3Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, Charles R. Armstrong and A. Parker Terryberry, d/b/a H. R.Terryberry Company, is a copartnership consisting of Charles R. Armstrong andA. Parker Terryberry. It is engaged at Grand Rapids, Michigan, in the manu-facture and sale of college and high-school rings and fraternal jewelry.Duringthe year 1947, it bought raw materials consisting chiefly of gold and semi-precious stones, valued in excess of $50,000, more than 70 percent thereof beingobtained from sources outside the State of Michigan.During the same year,itsold finished products valued in excess of $200,000, of which less than 25percent was shipped to points outside the State of Michigan.The Respondentadmits that it is engaged in commerce, within the meaning of the Act.H. THE ORGANIZATION INVOLVEDInternational Jewelry Workers Union, AFL, Local No. 3, is a labbr organiza-tion admitting to membership employees of the Respondent.3Counsel for the Respondent made no motion to dismiss the complaint at the hearing ; hemadesuch a motion in his brief, however. It is disposed of as hereinafter set forth. 646DECISIONS .OF NATIONAL LABOR RELATIONS BOARDIII,THE UNFAIR LABOR PRACTICESThe refusal to bargainA. The appropriate unit and representation by the Union of a majoritythereinUpon a petition filed by the Union on October 27, 1947,' an agreement for con-sent election entered into by the parties on November 4, and approved on Novem-ber 5, and the results of an election conducted by him pursuant thereto onNovember 13,° the Regional Director for the Seventh Region on November 21issued his consent determination of representatives finding that the Union wasthe exclusive representative of the employees of the Respondent in the appro-priate unit defined in the consent agreement.The undersigned finds, pursuant to the consent agreement, that all productionand maintenance employees of the Respondent, excluding office and clericalemployees and supervisory employees with authority to hire, promote, discharge,discipline or otherwise effect changes in the status of employees or effectivelyrecommend such action, constitute a unit appropriate for the purposes of col-lective bargaining, within the meaning of Section 9 (b) of the Act.He furtherfinds that on November 13, 1947, the Union was, at all times thereafter hasbeen, the exclusive representative of all of the employees of the Respondent inthe appropriate unit for the purposes of collective bargaining, within the mean-ing of Section 9 (a) of the Act!B. The chronology of eventsImmediately preceding the election on November 13, H. R. Terryberry, untilshortly thertofore the sole proprietor of the Respondent, but stilla dominantfigure therein, caused to be banded to each employee the following documents,the first two signed by him and the third by the Respondent, on the dates borneby them : "An Important Personal Message for You" dated November 6, "Im-portant Information for You" dated November 10, and an untitled two-pagecommunication dated November 11.In the first, he told of having disposed of his interest in the Respondent "onthe doctor's recommendation," stated that he had determined to try to carry onin the face of the Union's ominous appearance on the scene' because of hisbelief that intelligent people could work out their problems "without a strangethird party coming into the picture," pointed out competitors of the Respondentused the incentive plan, and finally urged that the matter be given "careful andprayerful thought" by the employees. In the second, Terryberry reviewed hisfindings of conditions in other shops, pointed out that the Respondent's employeeswere doing nicely as to.pay and working conditions, stated that the presence ofa union in the shop would cause expense to all concerned, and reiterated thetDocketed as Case No.7-RC-7.EThe tally of ballots disclosed that of some 26 eligible voters, 25 cast valid ballots, 23 forthe Union and 2 challenged.6The answer of the Respondent denied the Union's majority status and stated that theRespondent would adduce evidence accordingly at the hearing.However, it adduced nonenor did it seek to do so. Its brief does not advert to the matter.7Terryberry referred to an "application in July," apparently by the Union.The recordis silent as to this. It reveals,however, that representatives of the Union and of theRespondent met late in August or early in September 1947, and that the Union submittedcertain wage and classification proposals.The meeting was evidently unproductive, thenext step having been the filing on October 27 of the Union's petition. H. R. TERRYBERRY COMPANY647hope that matters might be adjusted without intervention of "third partystrangers."In his final communication, Terryberry stated that the Respondentwould hold to its incentive plan "whatever the consequences, even an extendedstrike" ; that any other plan would mean more money for less work for the em-ployees and that the Respondent would never "consider such a program under anycircumstances"; that paid holidays were unsound because "Businesses are not runby paying money for work not done" ; that the Union's apprentice program wasunsound ; that the Union had already caused the Respondent to lose $25,000 ofbusiness because of "mental strain and time lost" and that its presence in theplant would cause further expense to all parties; that "Our factory isn't bigenough to go through all the red tape of a union, and there isn't any need for aunion"; that the employees were urged to vote in the election, but that "We'llhave a much happier place, to all work together if you vote against the Union";and finally, that there would be no retaliation by the Respondent because theemployees exercised their franchise.On November 14, the day after the Union overwhelmingly won the election,its representatives met with those of the Respondent.The Union submitted aform of proposed contract, but so far as is revealed by the record, nothing con-crete was accomplished.On November 20, at a further meeting, provisions ofthe proposed contract and the Respondent's incentive plan were discussed.Ata meeting on November 28, the Respondent submitted a counterproposal.At ameeting on December 5, the Union submitted a second proposed contract con-taining certain concessions.Further inconclusive meetings were held on De-cember 11, 18, and 30, 1947.On December 31, the Respondent submitted in writing to the union bargainingrepresentatives certain proposals made by it at the meeting of the day before.They included increases of 5 to 20 cents per hour "where inequalities exist" ; acontribution of $16 per year per employee by the Respondent "toward an in-surance program" ; a provision that all all jewelry workers "participate in the in-centive program," minor adjustments being contemplated in such program afterfurther study ; and a provision that conditions then prevailing in the shop con-tinue until further notice.On January 20, 1948, the parties met again. In substitution of the incentiveplan, the Union agreed to prepare and submit certain "job standards for eachclassification" in connection with its proposal that the employees perform a givenamount of work for a given hourly rate of pay.A further meeting was scheduledfor January 22."That meeting was not held.. There is conflicting testimony astowhy and by whom it was postponed. Upon the basis of Union OrganizerPeter McGavin's testimony that the Union was unable to complete the prepara-tion of such job standards until early in February, the undersigned concludes andfinds that the meeting was postponed by the Union.The record is confused asto when the next meeting took place. Based upon the statements of A. ParkerTerryberry, on behalf of the Respondent, in a letter mailed to all employees anddated February 27, 1948, the undersigned is persuaded and finds that it occurredduring the first part of February and after receipt by the employees of theRespondent's communication to them of February 4.That two-page document,accompanied by a schedule of base rates bearing the same date and containingcertain unilateral changes in wage rates, was, entitled "CONDITIONS" and8At this point In the negotiations,as revealed by the record,further discussion of fringeissues such as vacations,holiday pay,and the like had, at the insistence of the Respondent,become dependent upon agreement respecting wages. 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDprovided, among other things, that all production workers would work on theincentive basis, that certain of them who had theretofore been on an hourly ratewould shortly be returned to the incentive basis, and that still others would betransferred to that basis when studies had been made ; that all other conditionswould remain unchanged except that the Respondent agreed to provide $16 peremployee annually "toward an insurance program with a company of our mutualchoice" ; and that "In view of the satisfactory relationships that have alwaysexisted, it is our desire that no wage contract be entered into."Thereafter the February meeting of the parties took place.The representa-tives of the Union again asked that, since it was injurious to the health of theworkers, the incentive plan be dropped.°On account of the letter of February 4,the Union's proposed job standards were not submitted to the Respondent.1°A further meeting was scheduled for February 25. Organizer McGavin wasunable to be present, but on that day telegraphed Elmer Schmelz, chairman ofthe union bargaining committee, to meet with John W. Cummiskey, counsel forthe Respondent, "regarding wages only." Schmelz credibly testified withoutdenial, and the undersigned finds, that when he telephoned Cummiskey to makearrangements for such meeting he was informed by Cummiskey's office thatCummiskey had canceled it.On February 27, the Respondent sent by special delivery a letter to all em-ployees and their wives. It stated, among other things, that as the result ofinvestigation by the Respondent it had been determined by it that the employees'state as to wages and working conditions was better than that of the employeesof the Respondent's direct competitors ; that the February 4 "CONDITIONS"had received a cool reception by the Union ; that the Union had undertaken tofurnish job standards, but that the Respondent understood that it now had nointention of doing so; that the incentive system, since it rewards persons forthe work they do, was "a fundamentally American principle" ; that the Febru-ary 4 proposal was the Respondent's final offer ; that there would be no moremeetings ; that if the employees were not satisfied, it was their privilege to seekemployment elsewhere ; and that the new arrangement would be effective asof March 8.Thereafter several informal meetings were had with A. Parker Terryberryincluding one at which the insurance program was further discussed. Em-ployees Schmelz and Glenn Link, also a member of the union bargaining com-mittee, credibly testified without denial, and the undersigned finds, that whenthey asked Terryberry for permission to have a union representative explain theinsurance program of Union Life Insurance Company, an American Federationof Labor concern, because the premiums charged by the companies proposed bythe Respondent were higher than those charged by the union company, Terry-berry refused, saying that the Respondent wanted nothing to do with theUnion, and the matter was thereupon dropped.Early in August 1949, the employees Schmelz and Link met with Terryberry.They stated that the Union had withdrawn its objections to the incentive planand was anxious to enter into a contract with the Respondent. Terryberryreplied that the Respondent preferred not to be obligated by a signed contractand preferred to deal with the employees on an individual basis.At the open-ing of the hearing, asked if the Respondent then refused to bargain with theUnion, its counsel replied in the affirmative.6Based on the Respondent's letter of February 27.10Based upon Organizer MeGavin's credible testimony. H. R. TERRYBERRY COMPANY649C. ConclusionsIt is abundantly clear that the Respondent entered into negotiations with theUnion with the fixed purpose of retaining the incentive plan, refusing to deviatefrom conditions then obtaining in the shop, and refusing to enter into a signedagreement with the Union.H. R. Terryberry's preelection communications tothe employees constituted its explicit undertaking to such effect.Thus theNovember 11 letter specifically stated that the incentive plan would be retainedwhatever the consequences, even an extended strike, and that any other planwould never be considered by the Respondent under any circumstances. It alsodemonstrated the Respondent's implacable opposition to paid holidays and otherfringe issues.When negotiations began, as is related above, the Respondent'sposition did not change and on February 27, 1948, having canceled the February25 meeting at which "wages only" were to be discussed, it promulgated an in-centive plan more all-embracing than before, froze shop conditions, broke offfurther negotiations, and invited those who disapproved to get out.In a neces-sarily informal conference after its abrogation of furthermeetingswith theunion committee, the Respondent again made plain its refusal to bargain byrejecting the Union's request for negotiations respecting a contract after theUnion had withdrawn its objections to the incentive plan, on the ground that itdid not want to be bound. It reiterated its position at the hearing.Thus the Respondent's contention that an impasse between the parties existedbecause of the Union's intransigent position on the incentive plan is withoutmerit.It is true that the Union did not submit its proposed job standards duringthe negotiations.Initially, it was not ready.When it was, the Respondent'sletter of February 4, stating that it did not wish to enter into a wage contract,had rendered any such submission nugatory.Furthermore, there is nothing toshow that, had the Respondent not canceled the February 25 meeting at which"wages only" were to be discussed, the Union would not have madea submissionthereat.Finally, it is quite apparent that no matter what the Union had pro-posed, its action would have been without effect, "H. R. Terryberry Company"having on November 11, 1947, stated that under no circumstances would it devi-ate from its plan.No impasse having existed, the Respondent's further conten-tion that after the alleged impasse had been reached, the Respondent was justifiedin its unilateral promulgation of February 27, is likewise found to be withoutmerit.The undersigned finds that the Respondent by its February 27 unilateralpromulgation of changes in wage rates and in respect of other matters, by re-fusing to further meet with the Union at a time when it owed a duty to do so,and by. its refusal to negotiate with the Union for a written agreement respectingwages, has, since on and after February 27, 1948, failed and refused to bargaincollectively with the Union in violation of the provisions of the Act and hasthereby interfered with, restrained, and coerced its employees in the exercise ofrights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce. 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYHaving found that the Respondent has engaged in and is engaging in certainunfair labor practices,itwill be recommended that it cease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act.It has been found that the Respondent has refused to bargain collectively uponrequest with the Union as the exclusive representative of its employees in anappropriate unit.It will therefore be recommended that the Respondent, uponrequest, bargain collectively with the Union.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAW1. International Jewelry Workers Union, AFL,Local No. 3,is a labor organi-zation, within the meaning of Section 2 (5) of the Act.2.All production and maintenance employees of the Respondent,excludingoffice and clerical employees and supervisory employees with authority to hire,promote, discharge,discipline or otherwise effect changes in the status of em-ployees or to effectively recommend such action,constitute a unit appropriatefor the purposes of collective bargaining,within the meaning of Section 9 (b)of the Act.3. International Jewelry Workers Union, AFL,Local No. 3,was on November13, 1947, and at all times thereafter has been, the exclusive representative ofall of the employees in such appropriate unit for the purposes of collectivebargaining,within the meaning of Section 9 (a) of the Act.4.By refusing on February 27, 1948, and at all times thereafter,to bargaincollectivelywith International Jewelry Workers Union, AFL,Local No. 3, asthe exclusive representative of all of its employees in said appropriate unit, theRespondent has engaged in and is engaging in unfair labor practices,withinthe meaning of Section 8 (a) (5) of the Act.5.By interfering with,restraining,and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act,the Respondent has engaged in andis engaging in unfair labor practices,within the meaning of Section 8(a) (1) ofthe Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce,within the meaning of Section 2 (6) and(7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in the case,the undersigned recommends that the Respond-ent, Charles R. Armstrong and A. Parker Terryberry,d/b/a H. R. TerryberryCompany, Grand Rapids, Michigan,its partners,officers, agents,successors, andassigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with international JewelryWorkersUnion, AFL,Local No. 3,as the exclusive representative of all of its employeesin the above-described appropriate unit;(b) In any other manner interfering with the efforts of International JewelryWorkers Union,AFL, Local No. 3, to negotiate for or to represent the employeesin the aforesaid bargaining unit, as their exclusive bargaining agent. H. R. TERRYBERRYCOMPANY6512.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with International Jewelry WorkersUnion, AFL, Local No. 3, as the exclusive representative of its employees in theaforesaid appropriate unit, with respect to grievances, labor disputes, wages,rates of pay, hours of employment, or other terms or conditions of employment,and if an understanding be reached, embody it in a signed agreement ;(b) Post at its Grand Rapids, Michigan, plant, copies of the notice attachedhereto and marked Appendix A. Copies of said notice, to be furnished by theRegional Director for the Seventh Region, shall, after being duly executed bythe Respondent's representative, be posted by the Respondent immediately uponreceipt thereof, and be maintained by it for a period of sixty (60) consecutivedays thereafter, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, defaced, or covered by anyother material;(c)Notify the Regional Director for the Seventh Region (Detroit, Michigan),in writing, within twenty (20) days from the date of the receipt of this Inter-mediate Report, what steps the Respondent has taken to comply herewith.It is further recommended that unless on or before twenty (20) days fromthe date of the receipt of this Intermediate Report, the Respondent notifies saidRegional Director in writing that it will comply with the foregoing recommenda-tions, the National Labor Relations Board issue an order requiring Respondentto take the action aforesaid.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board, any party may, within twenty (20) days from the dateof service of the order transferring the case to the Board, pursuant to Section203.45 of said Rules and Regulations, file with the Board, Washington 25, D. C.,an original and six copies of a statement in writing, setting forth such exceptionsto the Intermediate Report or to any other part of the record or proceeding(including rulings upon all motions or objections) as he relies upon, together withthe original and six copies of a brief in support thereof ; and any party may,within the same period, file an original and six copies of a brief in support of theIntermediate Report. Immediately upon the filing of such statement of excep-tions and/or briefs, the party filing the same shall serve a copy thereof uponeach of the other parties. Statements of exceptions and briefs shall designateby precise citation the portions of the record relied upon and shall be legiblyprinted or mimeographed, and if mimeographed shall be double spaced. Proofof service on the other parties of all papers filed with the Board shall be promptlymade as required by Section 203.85.As further provided in said Section 203.46should any party desire permission to argue orally before the Board, requesttherefor must be made in writing to the Board within ten (10) days from the dateof service of the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Signed at Washington, D. C., this 17th day of November 1949.JOSEPH L. HET TOFN,Trial Examiner. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE TOALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees. that :WE WILL NOT engage in any acts in any manner interfering with the effortsOf INTERNATIONAL JEWELRY WORKERS UNION, AFL, LOCAL No. 3, or any otherlabor organization, to negotiate for or represent our employees in the bar-gaining unit described below.WE WILL BARGAIN collectively upon request with the above-named unionas the exclusive representative of all of our employees in the bargaining unitdescribed below, with respect to rates of pay, wages, hours of employment,or other conditions of employment, and if an understanding be reached,embody it in a signed agreement. The bargaining unit is:All production and maintenance employees, excluding office and cleri-cal employees and supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action.CHARLES R. ARMSTRONG AND A. PARKER TERRYBERRY,D/B/A H. R. TERRYBERRY COMPANY,Employer.By ------------------------------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof, andmust notbe altered, defaced, or covered by any other material.